DETAILED ACTION
This non-final Office action is in response to the claims filed on May 4, 2022.
Note: allowable subject matter noted near the end of this Office action.
Status of claims: claims 3 and 7 are cancelled; claims 1, 2, 4-6, and 8-28 are hereby examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 2, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 11 are objected to because of the following informalities: 
Claim 8 should depend off claim 6 since “a balance member” is recited in claim 6 and not claim 1.
Claim 11 depends from a cancelled claim. The examiner has interpreted claim 11 to depend off claim 1, however appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over CN206874190U to Zhiyan in view of GB 945090 to Summersgill et al. (hereinafter “Summersgill”).
Zhiyan discloses a louver, comprising: 
a frame 1 that forms an enclosure defining an opening; 
a first louver blade 2 disposed within the opening, wherein the first louver blade includes a blade body and a catch member that longitudinally extend between a first blade end and a second blade end of the first louver blade, (see annotated FIG. 6 below) wherein the catch member comprises a first segment extending from the blade body, a second segment 25 extending from the first segment, and a third segment extending from the second segment, the catch member defines a channel configured to capture one or more environmental elements, (see FIG. 1, 2, and 5) and the blade body is configured to direct the one or more environmental elements into the channel;
a first rotation member 3 rotatably coupling the first louver blade with the frame, and 
wherein the first louver blade autonomously rotates about the first rotation member based on the one or more environmental elements captured in the catch member such that the first louver blade is configured in a fully open position in response to no environmental elements in the catch member and is configured in a fully closed position in response to a threshold amount of environmental elements in the catch member, wherein the catch member is configured to direct the one or more environmental elements captured in the catch member to the first blade end or the second blade end. (see penultimate paragraph of the machine translation of Zhiyan) 
Zhiyan fails to disclose a drain channel formed in an inner surface of the frame and defining a recess, and wherein the catch member is configured to direct the one or more environmental elements captured in the catch member into the drain channel.
Summersgill teaches of a drain channel 3 formed in an inner surface of the frame and defining a recess configured to receive one or more environmental elements (water) from louver blades. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a drain channel on the Zhiyan jambs that aligns with the louver blade catch members when the louver blades are in the closed position, as taught by Summersgill, in order to direct the one or more environmental elements away from the louver blades and away from the opening of the frame. Further, by including the Summersgill drain channel with Zhiyan, Zhiyan discloses a catch member that is configured to direct the one or more environmental elements captured in the catch member into the drain channel. (claim 1)








[AltContent: textbox (First blade end)]
[AltContent: textbox (Blade body)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (3rd segment)][AltContent: arrow][AltContent: textbox (1st segment)][AltContent: textbox (Lip	)][AltContent: textbox (Second blade end)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    304
    327
    media_image1.png
    Greyscale

Zhiyan, as applied above, further discloses wherein the drain channel is coupled with a jamb of the frame. (claim 2)
Zhiyan, as applied above, further discloses wherein the drain channel extends between a sill and a frame section of the frame opposite to the sill. (claim 4)
Zhiyan, as applied above, further discloses wherein the second segment is obliquely angled relative to the first segment, and wherein the third segment is obliquely angled relative to the second segment, (claim 5) wherein the first louver blade comprises a balance member 23 (see FIG. 6) positioned on a side opposite the catch member, wherein the balance member is configured to provide a counter-balance to the one or more environmental elements in the catch member, (claim 6) wherein edges of the blade body are formed by the catch member and the balance member. (claim 8) 
Zhiyan further discloses wherein the first rotation member comprises a rotation pin 3 fixedly coupled with the first louver blade and rotatably coupled with the frame, (claim 20) wherein the catch member comprises a lip extending from the third segment and configured to prevent the one or more environmental elements from overflowing a face of the catch member, (see Fig. 6) (claim 21) and wherein the first rotation member rotatably couples the first louver blade with the frame at the first blade end and the second blade end. (claim 22)

Claims 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyan in view of Summersgill, as applied above, in view of US 4038781 to Graham.
Zhiyan fails to disclose a rotational nut coupled with the blade body.
Graham teaches of a rotational nut 58 coupled with a blade body, wherein the rotational nut is configured to receive a first rotation member 24.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include at least one rotational nut with the Zhiyan blade body, as taught by Graham, in order to facilitate connection between the blade body and the frame; thus assisting with rotation of the blade body. (claim 11)
Zhiyan discloses a second louver blade disposed within the opening and rotatably coupled with the frame, but fails to disclose a linkage assembly.
Graham teaches of first and second louver blades and a linkage assembly 34,36 fixedly coupled with the first rotation member of the first louver blade and a second rotation member of the second louver blade and configured to cause simultaneous rotation of the first louver blade and the second louver blade. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a linkage assembly with Zhiyan, as taught by Graham, in order to allow for simultaneous rotation of the louvers. (claim 12)
Zhiyan, as applied above, further discloses wherein the linkage assembly comprises a first link member 34 fixedly coupled with the first rotation member of the first louver blade, a second link member 34 fixedly coupled with the second rotation member of the second louver blade, and a linkage bar 36 rotatably coupled to the first link member and the second link member. (claim 15)

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyan in view of Summersgill in view of Graham, as applied above, in view of US 5048253 to Olsen.
Zhiyan, as applied above, further discloses wherein a first contact portion of the first louver blade almost contacts a second contact portion of the second louver blade in the fully closed position, but fails to disclose that the first contact portion is configured to contact the second contact portion.
Olsen teaches of louvers with a first contact portion 48 of the first louver blade is configured to contact a second contact portion of the second louver blade in the fully closed position. (see FIG. 6)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a seal between the first and second louver blades, as taught by Zhiyan, such that in the fully closed position, a first contact portion of the first louver blade is configured to contact a second contact portion of the second louver blade, as taught by Olsen, in order to prevent dirt, debris, sand, dust, and moisture from passing through the louvers when said louvers are in the fully closed position. (claim 13)
Zhiyan, as applied above discloses the first contact portion of the first louver blade or the second contact portion of the second louver blade comprise contact points configured to form passages between the first contact portion and the second contact portion to allow air to pass between the first louver blade and the second louver blade in the fully closed position. (see FIG. 5 of Zhiyan) (claim 14)

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyan in view of Summersgill, as applied above, in view of WO 2004/013544 to Julien.
Zhiyan, as applied above, discloses a sill on the frame, but fails to disclose wherein the frame comprises a sill sloped towards a face of the frame, and wherein the frame is configured to provide a path for the one or more environmental elements to exit the louver via the face of the frame. 
Julien teaches of a sloped sill. (see FIG. 6)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to slope the Zhiyan sill, as taught by Julien, in order to facilitate the exit of water and other debris from the frame. (claim 16)
Zhiyan, as applied above, further discloses wherein the frame comprises a back support positioned beneath a raised portion of the sill. (see FIG. 6 of Julien) (claim 17)
Zhiyan, as applied above, further discloses wherein the drain channel is coupled with a jamb of the frame and is configured to direct the one or more environmental elements to exit the drain channel at the sill. (claim 18)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhiyan in view of Summersgill, as applied above, in view of US 2014/0260011 to Pettibone.
Zhiyan fails to disclose a weep hole.
Pettibone teaches of a sill comprises a weep hole 13a configured to allow the one or more environmental elements to drain from the frame. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include at least one weep hole in the Zhiyan sill, as taught by Pettibone, in order to facilitate the exit of water and moisture from the frame. (claim 19)

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyan in view of Summersgill.
Zhiyan a louver, comprising: 
a frame that forms an enclosure defining an opening; 
a first louver blade disposed within the opening, wherein the first louver blade includes a blade body and a catch member that longitudinally extend between a first blade end of the first louver blade and a second blade end of the first louver blade; and the blade body includes a flat portion (see annotated FIG. 6 below) and a first curved portion (see FIG. 3; curved portion partially surrounding element 3) extending from the flat portion to the catch member; and
wherein the first louver blade autonomously rotates about a longitudinal axis based on the one or more environmental elements captured in the catch member such that the first louver blade is configured in a fully open position in response to no environmental elements in the catch member and is configured in a fully closed position in response to a threshold amount of environmental elements in the catch member. 
Summersgill teaches of a drain channel 3 coupled with a jamb of a frame and configured to receive one or more environmental elements (water) from louver blades. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a drain channel on the Zhiyan jambs that aligns with the louver blade catch members when the louver blades are in the closed position, as taught by Summersgill, in order to direct the one or more environmental elements away from the louver blades and away from the opening of the frame. (claim 23)

[AltContent: textbox (Flat portion of body)][AltContent: arrow]
    PNG
    media_image2.png
    322
    291
    media_image2.png
    Greyscale

Zhiyan, as applied above, further discloses wherein the first louver blade further includes a balance member positioned on a side of the blade body opposite the catch member, wherein the balance member provides a counter-balance to an amount of the one or more environmental elements in the catch member. (claim 24)
Zhiyan, as applied above, further discloses wherein the first curved portion is curved away from a face of the frame and a second curved portion (opposite the first curved portion; see Fig. 3) is curved towards the face of the frame. (claim 25)

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Zhiyan in view of Summersgrill, as applied above, in view of Graham.
Zhiyan, as applied above, discloses a first rotation member rotatably coupling the first louver blade with the frame, but fails to disclose a rotational nut coupled with the blade body.
Graham teaches of a rotational nut 58 coupled with a blade body, wherein the rotational nut is configured to receive a first rotation member 24.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include at least one rotational nut with the Zhiyan blade body, as taught by Graham, in order to facilitate connection between the blade body and the frame; thus assisting with rotation of the blade body. (claim 26)

Allowable Subject Matter
Claims 9, 10, 27, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive. More specifically, on pages 8 and 9 of the applicant’s response filed May 4, 2022, the applicant contends that the prior art fails to disclose a catch member with three segments as recited in claim 1.  The examiner disagrees.  Please see rejection above.
On page 9 of the applicant’s response filed May 4, 2022, the applicant contends that element 22 “does not define a channel configured to capture one or more environmental elements.”  The examiner respectfully disagrees.  First, the last paragraph of the machine translation of Zhiyan explicitly “In rainy days, after the rainwater falls into the water tank 22 …” thus explicitly supporting the recitation that the channel 22 is configured to capture one or more environmental elements, as recited. Second, the channel 22 is certainly capable of capturing more than just rain water.
On page 9 of the applicant’s response filed May 4, 2022, the applicant contends that “the blade body 21 of Zhiyan does not appear to be configured to direct one or more environmental elements into a channel defined by a catch member.” The examiner respectfully disagrees. Certainly the blade body of Zhiyan, as noted in the annotated figures in the rejection above, are capable of directing water into the channel defined by the catch member.
On pages 10 and 11 of the applicant’s response filed May 4, 2022, the applicant questions the combination of Zhiyan in view of Summersgill.  Applicant’s main point revolves around the incorrect notion that the Zhiyan channel 22 is incapable of “capturing or retaining water or rain therein.”  As noted above, the examiner maintains that the Zhiyan channel is capable of capturing rain water. And applicant should note that “retaining water or rain” is not recited in the claims.
Regarding applicant’s arguments with claims 9 and 10, see allowable subject matter paragraph above.
Regarding applicant’s arguments with claim 21, please see rejection above.
On pages 15-17 of the applicant’s response filed May 4, 2022, the applicant contends that the prior art fails to disclose “the blade body includes a flat portion and a first curved portion extending from the flat portion to the catch member.” The examiner respectfully disagrees. Please see rejection above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634